DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               SPECIALTY HEALTH ASSOCIATES, LLC
                    a/a/o TASHA MCDOUGALD,
                            Appellant,

                                    v.

                   GEICO INDEMNITY COMPANY,
                            Appellee.

                               No. 4D21-99

                         [December 30, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Waters, Judge; L.T. Case Nos. 43-2019-SC-
000059 and 43-2020-AP-000004.

   Chad A. Barr and Virginia E. Davis Horton of Chad Barr Law, Almonte
Springs, for appellant.

  Sarah Hafeez of Cole, Scott & Kissane, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.